DETAILED ACTION

In view of the appeal brief filed on August 8th, 2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Note
This office action will be non-final due to the previous office action’s rejections being modified and further explained allowing for additional responses from the applicant.
Drawings
The drawings are objected to because Figs. 8 and 8A should be numbered 8A and 8B to conform to current office practices and to the other drawings in the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusinean (US 2012/0192831) in view of Gaiser et al (US 2001/0029840).
Regarding claim 1, Tusinean discloses a piston for an opposed-piston engine (Abstract), comprising:  
a crown 50 with an end surface 54 comprising a bowl 56 configured to form a combustion chamber in cooperation with an adjacent end surface of an opposing piston (Fig. 7, shown); 
a substantially circumferential top land of the crown which meets the end surface at a substantially circular peripheral edge (Fig. 6 and 7, shown);
a skirt comprising a sidewall extending away from the crown (Fig. 8, shown pistons having a crown and skirt portion); 
the end surface 16 (Fig. 3) including a pair of injection regions across which fuel is injected into the bowl (Fig. 6, shown and indicated in the modified Fig. 6 adjacent applicant’s Fig. 8 below, wherein the injectors 52 send fuel across a “region” into the bowl shown in Fig. 7);

    PNG
    media_image1.png
    444
    1094
    media_image1.png
    Greyscale


in which the injection regions are disposed in respective diametrically-opposed quadrants of the end surface (Fig. 6, the areas the fuel is injected across is opposite each other), the diametrically-opposed quadrants being defined by the bore axis and the envelope axis (Fig. 8, shown, wherein the piston 112 is shown pivoting on a crank arm which would form an axis at its connection point and its envelop being perpendicular to it to form the quadrants wherein the notches shown for the “injection region” are opposite each other in these quadrants formed); and, in which each injection region extends along a respective arc concentric with the substantially circular peripheral edge (Fig. 6-8, the shown injector 52 protrudes slightly into the lip of the piston which can be considered “an injection region” and which forms a concentric circle with the piston).
Tusinean discloses a pivot point structure which appears to include a cylindrical shape and a bore connecting the connecting rod 116 to the piston (Fig. 8, shown), but fails to disclose its pivoting structure being a wristpin bore that opens through the sidewall, the wristpin bore having a wristpin bore axis; the wristpin bore configured to receive a wristpin that couples the piston to a connecting rod that swings in an envelope of motion defined by an envelope axis, the envelope axis being substantially orthogonal to the wristpin bore axis. 
Gaiser discloses a multi-part piston (Abstract and Fig. 1, shown), having opposed piston bosses 40 which are open on the side of the piston skirt and arranged axially (Fig. 1 and 3, shown), wherein the piston further has a cooling gallery 34 arranged circumferentially around the pistons crown adjacent the top land and the combustion chamber bowl 26 (Fig. 1 and 2, shown). This construction allows for the piston skirt to have increased flexibility separate from the piston ring belts decreasing the occurrence of scuffing or marking cylinder walls under heavy loads (¶ [0010]), and further wherein the skirt can be separated from the heat in the head region which is now cooled by the cooling the gallery (¶ [0011] and [0012]), and further wherein this multipart construction having open wrist pin bore bosses makes use of less manufacturing material for lighter weight and reduced costs (¶ [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Tusinean with the multi-part piston construction of Gaiser, because doing so would provide a construction for a  piston skirt with increased flexibility separate from the piston ring belts decreasing the occurrence of scuffing or marking cylinder walls under heavy loads, wherein the skirt can be separated from the heat in the head region which is now cooled by the cooling the gallery, and further wherein this multipart construction having open wrist pin bore bosses makes use of less manufacturing material for lighter weight and reduced cost.
Regarding claims 2, 4, 5, 12, 13, 15, 16, 22, 23, 25, and 26, the modified Tusinean discloses the piston of claim 1 as its overlapping limitations apply to claim 12, the wristpin bore comprising a first opening formed in a first pin boss in the sidewall and a second opening formed in a second pin boss in the sidewall, the openings being coaxially aligned along the wristpin bore axis (Fig. 2 of Gaiser as it is modified onto Tusinean discloses two pin bosses 42 open and coaxially aligned), with overlapping claim limitations, the end surface further comprising two diametrically-opposed injection trenches, each injection trench being formed in a respective injection region and being shaped for guiding a spray of injected fuel into the bowl (Fig. 6 and 8 of Tusinean, the injection region is shown having injection trenches which the injectors spray through and are opposed to each other across the piston).
Regarding claims 3, 14, 24, and 29, the modified Tusinean discloses the piston of claim 1, the end surface further comprising a pair of injection trenches, each injection trench being formed in a respective injection region and extending from the substantially circular peripheral edge to the bowl (Fig. 6-8, a “trench” is shown by the notch for injection).
Regarding claim 6, 17, and 27 the modified Tusinean discloses the piston of claim 1, the crown further comprising an interior annular cooling gallery 34 defined at least partially by an inner surface of the substantially circumferential top land, and inlet passageways 36, 38 positioned in the interior annular cooling gallery (Fig. 2 and 5 of Gaiser, as modified into Tusinean, to include its split piston construction and improved cooling gallery) substantially in alignment with the injection regions (Fig. 5 of Gaiser compared to Fig. 7 of Tusinean, wherein both the inlet passages 36,38 of Gaiser are offset between Axis A and B, wherein Tusinean also discloses its injection regions being offset between the two in order to be “substantially aligned” wherein the injection regions cover a broad area).
Regarding claim 7, 18, and 28, the modified Tusinean discloses piston of claim 6, the wristpin bore comprising a first opening formed in a first pin boss in the sidewall and a second opening formed in a second pin boss in the sidewall, the openings being coaxially aligned along the wristpin bore axis (Fig. 2 of Gaiser, shown).
Regarding claim 8, 19, and 31, the modified Tusinean discloses the piston of claim 6, the end surface further comprising two diametrically-opposed injection trenches, each injection trench being formed in a respective injection region and being shaped for guiding a spray of injected fuel into the bowl (Fig. 6 and 7 of Tusinean, as shown, wherein the fuel leads from the trench into the bowl 56
Regarding claim 9, 20, and 30, the modified Tusinean discloses the piston of claim 8, in which the injection trenches are situated in diametrically opposed locations (Fig. 6 and 7 of Tusinean, as shown).
Regarding claims 10-11, 21, and 32, the modified Tusinean discloses the piston of claim 1, but fails to disclose the arcuate extent of each injection region subtends an angle of about 50-70 degrees with the vertex of the angle being at the center. If the “injection region” as shown in Fig. 8 and defined in the disclosure is the region through which fuel is injected and by Fig. 8, by which it fans out, then Tusinean, for its part, discloses an injection region which fans out with arc that appears to be less than a 90° angle but greater than a 45° angle in Fig. 3 and 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the injection regions to be about 50°-70° since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the region disclosed in Tusinean already appears to be at or near the range disclosed and wherein the claim simply discloses the regions being about 70°, thus the claims and disclosure do not require an exact range. Further, the range and general conditions of Tusinean are disclosed to be within the “general conditions” of the claims and wherein discovering the optimal injection angles would result from nothing more than routine experimentation and skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. 
Applicant argues:
Tusinean’s specification fails to disclose or make obvious a wristpin bore that opens through the sidewall. Applicant argues that the official notice is not sufficient to show the “wristpin bore… through the sidewall, the wristpin bore having a wristpin bore axis… swings in an envelope of motion... substantially orthogonal to the wristpin bore axis.”
Hoffbauer (US 2012/0073538) and Weinenger (US 9,127,616) fail to disclose the wrist-pin structures which would modify Tusinean appropriately.
Tusinean fails to disclose “injection regions” as per the claimed structures. Particularly failing to describe an arc which “extends along a respective arc concentric with the substantially circular peripheral edge.”
Tusinean’s definitions do not match those of the claims and therefore “recessed portion 56, the fan-shaped portions, and the channels are all of a piece.”
The modification of Tusinean with MacKenzie fails to disclose “the crown further comprising an interior annular cooling gallery” and that Mackenzie’s modifications would produce results applicant’s invention was attempting to avoid.
Applicant further argues that pieces of MacKenzie cannot be picked and choosed from to modify Tusinean “to the exclusion of the parts necessary to the full appreciation of what MacKenzie fairly suggests.”
Examiner’s response:
This claim limitation is now modified by the inclusion of Gaiser. It is noted that there is nothing in Tusinean which teaches away from the improvements provided by Gaiser. 
See the above modified rejection.
While it is noted by applicant that Tusinean doesn’t describe “injection regions,” applicant’s own disclosure is scarce on exactly what its injection regions are. They are best described ¶ [0045] as opposed regions 430 432 which lie on the end surface 311. These regions 430 432 are shown in Fig. 8 such that they appear to be arcs on the surface 311 which encompass the fuel injection trenches 435 which guide fuel into the bowl 316.
In this manner, Tusinean is similar. It has a circumferential “surface” (the surface not needing to be defined as per the claims) (Fig. 6 and 7, shown) containing a “trench” (Fig. 6 and 8, shown indent for fuel injection into the bowl) which leads fuel into a bowl 56 in a fan shaped region 62. The claims themselves do not define this injection region in any way. Therefore, it will be defined in broadest reasonable terms, which is simply the region of injection. 
See C. above.
MacKenzie is no longer relied upon. It is noted that applicant has made arguments that Tusinean’s lack of disclosure pertaining to cooling would suggest a lack of motivation for cooling. As Tusinean’s silence on annular cooling channels does not constitute teaching away from their inclusion.
MacKenzie is no longer relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN A LATHERS/Primary Examiner, Art Unit 3747           

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747